Order entered May 27, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01014-CR

                        KIELLE DROMONE MCNEAL, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. F15-00409-L

                                         ORDER
       Before the Court is appellant’s May 25, 2016 motion to extend the time for filing

appellant’s brief and motion to withdraw. The Court is confident that counsel will be able to

zealously represent his client consistent with the rules of professional conduct. The Court

DENIES that portion of the motion seeking permission for counsel to withdraw from

representation.

       The Court GRANTS IN PART that portion of the motion seeking an extension, and the

Court EXTENDS the time to file appellant’s brief until TEN DAYS from the date of this order.



                                                    /s/   LANA MYERS
                                                          JUSTICE